Case 3:18-cv-00097-GEC Document 29-3 Filed 11/11/19 Page 1of85 Pageid#: 592

EXHIBIT 54
Case 3:18-cv-00097-GEC Document 29-3 Filed 11/11/19 Page 2o0f85 Pageid#: 593

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF VIRGINIA
CHARLOTTESVILLE DIVISION

 

MICHAEL DONALDSON, )
)

Plaintiff, )

)

v. ) Case No.: 3:18CV00097

)

TRAE FUELS, LLC., et al. )
)

Defendants. )

)

)

 

DEFENDANTS’ OBJECTIONS AND RESPONSES TO
PLAINTIFF’S INTERROGATORIES

Defendants TRAE-Fuels, LLC (“TRAE”) and EnviroTech Services, Inc. (“ESI”) hereby
sets forth their objections and responses to Plaintiff's first set of interrogatories.
GENERAL OBJECTIONS
Defendants hereby interpose the following general objections to the interrogatories
served by Plaintiff.

A. Defendants object to any instruction, definition, or interrogatory that attempts to impose a
duty above and beyond the obligations set forth in Fed. R. Civ. P. 26 and 33.

B. Defendants object to any instruction, definition, or interrogatory that seeks information
protected by the attorney-client privilege, work product protection, or other applicable
privilege.

C. Defendants reserve the right to supplement and/or modify these responses to the extent

that further information is discovered at any time prior to trial in this matter.

Page 1 of 11
Case 3:18-cv-00097-GEC Document 29-3 Filed 11/11/19 Page 30f 85 Pageid#: 594

RESPONSES AND SPECIFIC OBJECTIONS
1. Identify each person who contributed the facts set forth in your answers to these
Interrogatories, identify which Interrogatory he/she contributed the facts for, and describe the

facts contributed by each person.

Response: Defendants object on the grounds that this interrogatory calls for information
protected by the work product protection. Undersigned legal counsel collected information
necessary to respond to these interrogatories. Witnesses with discoverable information are

identified below in response to No. 2.

2. Identify each person who may have knowledge or information relevant to any of
the allegations in the Complaint and/or your denials or defenses, and provide a summary of the

knowledge or information you believe each individual possesses.

Response: The following individuals may have knowledge relevant to the allegations in

the Complaint and the Defendants denials / defenses:

e Michael Donaldson (Plaintiff)

e Kevin Whyrick: Vice President - Finance of ESI, has information relevant to Mr.
Donaldson’s work performance and absence of discrimination as to Mr.
Donaldson;

e John Frink: Former General Manager of TRAE; has information relevant to Mr.
Donaldson’s work performance and absence of discrimination as to Mr.

Donaldson;

Page 2 of 11
Case 3:18-cv-00097-GEC Document 29-3 Filed 11/11/19 Page 4of 85 Pageid#: 595

e Chris LaRocco: Corporate Strategist for ESI; has information relevant to Mr.
Donaldson’s work performance and absence of discrimination as to Mr.
Donaldson;

e Beth Aleman: former Human Resources Manager for ESI; has information
relevant to Mr, Donaldson’s work performance and absence of discrimination as
to Mr. Donaldson;

¢ Debby Vannest: Logistics Analyst for ESI; has information relevant to Mr.
Donaldson’s work performance and absence of discrimination as to Mr.
Donaldson;

¢ Michelle Mills: Controller for EST; has information relevant to Mr. Donaldson’s
work performance and absence of discrimination as to Mr. Donaldson;

¢ Fran Holliday: former Office Manager for TRAE under supervision of Mr,
Donaldson; has information relevant to Mr. Donaldson’s work performance and
absence of discrimination as to Mr. Donaldson;

e Gohar Wise: former Assistant Controller for ESI; has information relevant to Mr,
Donaldson’s work performance and absence of discrimination as to Mr.
Donaldson;

e Clayton Walker: former Plant Manager for TRAE; has information relevant to
Mr. Donaldson’s work performance and absence of discrimination as to Mr.
Donaldson;

* Chris Bach: former Sales Manager for TRAE; has information relevant to Mr.
Donaldson’s work performance and absence of discrimination as to Mr.

Donaldson;

Page 3 of 11

 
Case 3:18-cv-00097-GEC Document 29-3 Filed 11/11/19 Page 5of85 Pageid#: 596

3. Identify each person who contributed the facts set forth in your Position
Statement to the EEOC in response to Plaintiffs EEOC charge and any other of your employees
you spoke with in gathering the factual information you included in the Position Statement to

the EEOC.

Response: See Responses to Nos, 2.

4, Identify and describe each act you took to investigate Plaintiffs allegation(s)
related to disability discrimination and identify each individual you contacted and describe the

information each individual provided.

Response: Defendants object to this interrogatory on the grounds that it seeks

information protected by the work product protection.

5, Describe the complete factual basis for your contentions in your Position
Statement to the EEOC that Plaintiff engaged in poor performance, including that he failed to
appropriately use the IFS system; had mismanaged his HR file responsibilities; failed to produce
accurate financial statements; failed'to timely enter production logs; and that Plaintiffs
mismanagement of the IFS system caused Plaintiff to draw on Trae-Fuels' line of credit to pay

operating expenses.

Response: Mr. Donaldson’s difficulty with meeting the expectations of his position
became apparent early in his tenure and required numerous corrections by his co-workers and
supervisors. In May 2014, more than six months after he was hired and initially trained,

Mr. Donaldson was still unable to understand and correctly use the company’s IFS / accounting

software applications, which are crucial to the company’s operational success and a core function

Page 4 of 11
Case 3:18-cv-00097-GEC Document 29-3 Filed 11/11/19 Page 6of85 Pageid#: 597

of his position as Controller. Due to Mr. Donaldson’s continued inability to monitor and account
for critical business functions using IFS, he was informed that he would be required to undergo
re-training on the company’s IFS system, This occurred, at company expense, on May 14-15,
2014.

A short time later, based on his mismanagement of IFS, Mr. Donaldson was forced to
draw on TRAE’s line of credit to pay for the company’s general operating costs which meant
that the company had gone cash negative. This emergency event was undetected by Mr.
Donaldson until the last moment due to his lack of understanding and implementation of the IFS
system tools and applications.

On June 4, 2014, after the cash negative incident and after failing at numerous other
duties, John Frink (TRAE’s General Manager), Chris LaRocco (Corporate Strategist for parent
company, ESI), and Beth Aleman (ESI’s Human Resources Manager) met with Mr. Donaldson
to discuss performance expectations for his position. Mr. Donaldson was provided with a
detailed critique of how he had failed to meet the expectations and responsibilities of his job.
One such failure was his inability to manage HR employee file responsibilities. Those
responsibilities had to be transferred to another employee, Fran Holliday, because Mr.
Donaldson proved incapable of such management. Mr. Donaldson was told at the meeting that
“he needs to produce more qualitative/quantitative work and be a hands on controller.” A copy
of the Employee Counseling Notice from Mr. Donaldson’s file documenting this meeting will be
produced. In addition, there are numerous emails in which Mr, Donaldson’s errors and
oversights were called to his attention by Michelle Mills and his supervisors and co-workers.

These emails will be produced.

Page 5 of 11
Case 3:18-cv-00097-GEC Document 29-3 Filed 11/11/19 Page 7 of 85 Pageid#: 598

The lack of accuracy in the financial reports and cash flow statements prepared by
Mr. Donaldson required Kevin Whyrick (ESI’s Vice President - Finance) and Mr. LaRocco to
convene a weekly conference call with Mr. Donaldson. Ultimately, ESI employees were forced
to simply create the cash flow reports themselves because Mr. Donaldson was unable to do so.

Despite the counseling session on June 4, on June 6 Mr. Donaldson failed to timely enter
the production logs into IFS from May 24 which were due that day. On June 9 he turned in
substandard and unpresentable work on a cash flow analysis requested by Mr. LaRocco. On
June 17 Mr. Donaldson turned in another cash flow analysis that was unacceptable because it
was missing pertinent data. On June 18 Mr. Donaldson’s supervisors were informed that Mr.
Donaldson still had not implemented the IFS accounting system as he was told to at his re-
training a month earlier. Many of these issues are documented by Mr. LaRocco in a memo
written on June 26, 2014, and this memo will be produced.

TRAE had provided Mr. Donaldson with a temporary accountant assistant upon learning
of his cancer diagnosis to assist with his work. It was Mr. Donaldson, however, who dismissed
the temporary worker, telling the company that he was not in any need of assistance.

Throughout the rest of June and July 2014 Mr. Donaldson continued to require
numerous corrections to his work. On August 4, he failed to arrange for new employees to be
signed up for health, vision, and dental insurance despite a written reminder from Ms. Aleman
on July 28. Thus, despite TRAE’s best efforts to re-train him, Mr. Donaldson continued to
underperform the expectations for his position. His inability to perform his job was the sole
reason for his dismissal on August 20, 2014.

During on HR audit conducted at TRAE on June 3, 2014, Ms. Aleman leamed that Mr.

Donaldson had impermissibly placed accounts payable items and un-opened Visa bills in

Page 6 of 11
Case 3:18-cv-00097-GEC Document 29-3 Filed 11/11/19 Page 8o0f 85 Pageid#: 599

random employee files. Ms. Aleman also learned that Mr, Donaldson’s own personnel file was
missing the executed confidentiality agreement he signed when he began his employment. Ms,
Aleman provided Mr. Donaldson with a replacement confidentiality agreement which he signed.
A copy of the document will be produced,

Further detailed information in response to this interrogatory are contained within the

documents produced in response to Plaintiff's request for production of documents,

6. Identify the essential functions, responsibilities, and/or duties of the controller
position, including without limitation the controller's human resource duties, as well as any
changes in those functions and the basis for each such change from January 1, 2014 until

December 31, 2015.

Response: The Company Controller is responsible for the preparation and oversight of
the financial records for the Company, manufacturing costing, inventory management, day to
day accounting, oversight of some administrative employees, and is further responsible for the
strategic direction of the Company. The Controller is responsible for reporting to the
management team with TRAE, as well as with the management team within the parent

company, ESI,

7. Describe any instances of Plaintiffs alleged deficient performance that occurred
before you learned of Plaintiffs cancer diagnosis and your response to each such instance,

including your efforts to inform Plaintiff of such alleged deficiencies.

Response: See Response to No. 5.

Page 7 of 11
Case 3:18-cv-00097-GEC Document 29-3 Filed 11/11/19 Page 9of85 Pageid#: 600

8. Describe the complete factual basis for your determination that Plaintiffs alleged

mismanagement of IFS caused TRAE to need to draw on TRAE’s line of credit to pay for the

company's general operating costs.

Response: See Response to No. 5. See documents produced in response to Plaintiff's

requests for production.

9, identify each time Plaintiff's co-workers communicated to you that they had been

forced to correct his work.

Response: See Response to No, 5. See documents produced in response to Plaintiff's

requests for production.

10. Describe the establishment of the temporary assistant accountant position,

including without limitation the reasons the position was established, the duties and
responsibilities you intended for the position, and the reasons the position was eliminated,

Response: See Response to No. 5. See documents produced in response to Plaintiff's

requests for production.

l1. Describe all policies, practices and procedures Defendants use to address deficient

work performance and employee discipline and identify all documents related to such policies,

practices, or procedures,

Response: The practice of addressing deficient work performance and employee

discipline is handled on a case-by-case basis and there are no documents describing a standard

policy, practice, or procedure that must be followed.

Page 8 of 11
Case 3:18-cv-00097-GEC Document 29-3 Filed 11/11/19 Page 10o0f 85 Pageid#: 601

12. Describe your June 4, 2014 meeting with Plaintiff and resulting Employee
Counseling Notice allegedly issued to Plaintiff, including who signed the notice and all
evidence you have that you provided Plaintiff the notice.

Response: See Response to No. 5. The Employee Counseling Notice was signed by

Beth Aleman. See documents produced in response to Plaintiff's requests for production.

13, Describe any potential and/or actual costs, expenses, and/or effect that Plaintiff's
cancer had or would have had if he continued to work for you on your insurance coverage.
Response: Defendants object to this interrogatory on the grounds that it calls for

speculation. Defendants do not have sufficient information to respond to this interrogatory.

14. Identify each communication between you and any other person about Plaintiffs
termination, including without limitation the individuals involved in the communication and

the substance of the communication.

Response: There are no non-privileged communications response to this interrogatory.

15. Set forth by date and describe each non-privileged communication you had with
anyone regarding Plaintiffs allegations set forth in the Complaint, and identify who the
communication was with, and whether the communication was verbal or written.

Response: There are no non-privileged communications between Defendants and any

third parties.

16. Identify all documents that you reviewed in connection with answering these
Interrogatories.
Response; All non-privileged documents reviewed in connection with the
preparation of these interrogatories will be produced.

Page 9 of 11
Case 3:18-cv-00097-GEC Document 29-3 Filed 11/11/19 Page 11o0f85 Pageid#: 602

Dated: May 17, 2019.

As to Responses:

LEE

Zo

 

As to Objections,

/sf Gacksow S, Htehate

 

Jackson S. Nichols, Esq. (VSB # 87225)
Cohen Seglias Greenhall Pallas & Furman PC
1828 L. Street, N.W., Suite 705

Washington, D.C. 20036

(202) 466-4110

JNichols@CohenSeglias.com

~and—

3! Jana Ht, Ltetheben

 

Lars H. Liebeler, Esq.
(admitted pro hac vice)

Lars Liebeler PC

1828 L. Street, N.W., Suite 704
Washington, D.C. 20036

(202) 774-1510
LLiebeler@LHL-LawFirm.com

Page 10 of 11
Case 3:18-cv-00097-GEC Document 29-3 Filed 11/11/19 Page 12 of 85

CERTIFICATE OF SERVICE

Pageid#: 603

This is to certify that Ihave on May ___, 2019 served all the parties in this case with this

Defendant’s Objections and Responses to Plaintiff's Interrogatories by electronic mail.

Is! dara tt, Lteleten

 

Lars H. Liebeler, Esq.

Page 11 of 11
Case 3:18-cv-00097-GEC Document 29-3 Filed 11/11/19 Page 13 of 85 Pageid#: 604

EXHIBIT 55
Case 3:18-cv-00097-GEC Document 29-3 Filed 11/11/19 Page 14o0f85 Pageid#: 605

To: Roger Knoph[rknoph@envirotechservices.com]

Cc: John Frink[frink@traefuels.com]; Kevin Whyrickikwhyrick@envirotechservices.com]
From: Michael Donaldson
Sent: 2074-04-30T11:15:36-04:00
Importance: Normal

Subject: Re: Trae-Fuels Cash Report as of Tuesday, April 29,2014 and Project Cash Flow for May 2014

Received: 2014-04-30T11:15:36-04:00

Good Morning Roger:

John has asked me to forward to you the Cash Report, which has been prepared through Close of Business, Tuesday, April
29, 2014. I've also provided a May 2014 Cash Flow synopsis.

As far as Cash Flow for May 2014 is concerned {pending any major system repairs, replacements or Cap Ex purchases), I'm
estimating them as following.

Projected Cash Inflows:

Northcrest Forest Products ~ 50% deposit on 4,000 ton order - $3 10,000.00 2000 tons @ 155.00 per ton (due around
May 7 2014 according to Christian Bach, I'm told).

Northcrest Forest Products - Should be able to produce and have cash in the bank, by end of May for another 1000 tons

(which is scheduled to ship each week) - $155,000, Should ship out ail 4000 tons in May, but last weeks shipment of 1000
tons, won't be in bank until ist weck in June. .

Eco - Pellet - Possibility of additional revenue stream for Eco-Pellet (which bags are due to arrive next week according to
Christian Bach), but contingent on production constraints, We are contracted to ship 2,500 tons a month, but Christian
believes that the customer is flexible and we can ship perhaps 500 tons during May @ @ $206 a month

Total Estimated Cash Inflows for May 2014:

Northcrest Forest Products - $465,000.00 (3000 tons @ 155)

Eco-Pellet - $103,000.00 (500 tons @ $206)
Totai estimated Cash Inflows: $568,000.00

Total Estimated Cash Outflows for May 2014

Accounts Payable - $400,000.00 ($100,000 per week bearing any major repairs, capex,

Payroll - $150,000.00 (estimated based on increase levels in production around 4,500 -5,000 tons of production
and increase in staff to support 24/7 days of productions with minimum overtime. Could be more if there are hiceups in
production schedule (due to repairs, downtime, etc), or less if production is at lower levels.

Estimated Outflows of Cash for May 2014 $550,000.00

Net cash Flow for May 2014 - Positive $18,000
Plus current Cash Balance @ 4/29/2014 - Positive $377,700.55

Net Cash positive Balance projected @ 5/31/2014 $395,700.55

Thanks,

TRAE-PRODO007314
Case 3:18-cv-00097-GEC Document 29-3 Filed 11/11/19 Page 15o0f85 Pageid#: 606

Miike

Michael A. Donaldson
Controller

Trae-Fuels

1376 Fredericks Hall Road
Bumpass, VA 23024

Office: (540) 205-2440 Ext# 102
Mobile: (540) 642-3858

Fax: (540) 205-2455

E-mail: mdonaldson@tracfuels.com

TRAE-PRODO0007315
Case 3:18-cv-00097-GEC Document 29-3 Filed 11/11/19 Page 16o0f85 Pageid#: 607

EXHIBIT 56
Case 3:18-cv-00097-GEC Document 29-3 Filed 11/11/19 Page 17of85 Pageid#: 608

To: Chris LaRocco[clarocco@envirotechservices.com]

From: John Frink

Sent: 2014-04-30T 12:13:58-04-00

Importance: Normal

Subject: Re: Trae-Fuels Cash Report as of Tuesday, April 29,2014 and Project Cash Flow for May 2014
Received: 2014-04-30T12:13:58-04:00

Chris,
It will be tight but we have to do it ! If we don't you should come run it and | should go home.

 

John Frink

General Manager
540 205-2440 Coffice}
540 206-2455 (Fax)
540 642-2067 (cell)

jfrinké@tracfuels.ce

www traefpels.c

On Wed, Apr 30, 2014 at 11:08 AM, Chris LaRocco <clarocco@envirotechservices.com> wrote:

What do you think John?

On Wed, Apr 30, 2014 at 11:05 AM, John Frink <jfrink@traefuel

 

$.com> wrote:

Chris,
Thought you might want to see this.

 

Johu Frink

General Manager
540 205-2440 (office)
540 205-2455 (fax)
540 642-2067 (cell)
jitink@tracfuels.com

www. lraetuelg.c

 

wocen anne Forwarded message -----------

From: Michael Donaldson <mdonaldson@traefuels com>

Date: Wed, Apr 30, 2014 at 10:15 AM

Subject: Re: Trae-Fuels Cash Report as of Tuesday, April 29,2014 and Project Cash Flow for May 2014
To: Roger Knoph <rknoph@envirotechservices.com>

TRAE-PROD0007324
Case 3:18-cv-00097-GEC Document 29-3 Filed 11/11/19 Page 18o0f85 Pageid#: 609

Ce: John Frink <jfrink@traefuels.com>, Kevin Whyrick <kwhyrick@envirotechservices.com>

 

Good Morning Roger:
John has asked me to forward to you the Cash Report, which has been prepared through Close of Business, Tuesday, April
29, 2014, I've also provided a May 2014 Cash Flow synopsis.

As far as Cash Flow for May 2014 is concerned (pending any major system repairs, replacements or Cap Ex purchases),
I'm estimating them as following.

Projected Cash Inflows:

Northcrest Forest Products - 50% deposit on 4,000 ton order ~- $310,000.00 2000 tons @ 155.00 per ton (due around
May 7 2014 according 1o Christian Bach, I'm told).

Northcrest Forest Products - Should be able to produce and have cash in the bank, by end of May for another 1000 tons

(which is scheduled to ship each week) - $155,000. Should ship out all 4000 tons in May, but last weeks shipment of
1000 tons, won't be in bank until lst week in June.

Eco - Pellet - Possibility of additional revenue stream for Eco-Pellet (which bags are due to arrive next week according to
Christian Bach), but contingent on production constraints. We are contracted to ship 2,500 tons a month, but Christian
believes that the customer is flexible and we can ship perhaps 500 tons during May @ @ $206 a month

Totat Estimated Cash Inflows for May 2014:

Northcrest Forest Products - $465,000.00 (3000 tons @ 155)

Eco-Pellet - $103,000.00 (500 tons @ $206)

Total estimated Cash Inflows: $568,000.00

Total Estimated Cash Outflows for May 2014

Accounts Payable - $400,000.00 ($100,000 per week bearing any major repairs, capex,

Payroll - $150,000.00 (estimated based on increase levels in production around 4,500 -5,000 tons of production
and increase in staff to support 24/7 days of productions with minimum overtime. Could be more if there are hiccups in
production schedule (due to repairs, downtime, ctc), or less if production ts at lower levels.

Estimated Outflows of Cash for May 2014 $550,000.00

Net eash Flow for May 2014 - Positive $18,000
Plus current Cash Balance @ 4/29/2014 ~- Positive $377,700.55

Net Cash positive Balance projected @ 5/31/2014 $395,700.55
Thanks,

Mike

TRAE-PROD0007325
Case 3:18-cv-00097-GEC

Michacl A. Donaldsen
Controller

Trae-Fuels

1376 Fredericks Hall Road
Bumpass, VA 23024

Office: (540) 205-2440 Exit 102
Mobile: (540} 642-3858

Fax: (540) 205-2455

E-mau: mdonaldson(@tracfiyels.com

Respectfully;

Chris LaRocco
Corporate Strategist

EnyireTech Services, Ine
9663 Berrien St.

Suite |

Union Pier Michigan, 49129

Work, 970-346-3923

Ext: 407

Cell: 773.875.2053

Fax: 269-645-5909

Web: www. envirotechseryices.com

Confidentiality Notice:

Document 29-3

Filed 11/11/19 Page 19 of 85 Pageid#: 610

The information contained in this electronic communication may be privileged work product, or otherwise confidential information. If
you have accidentally received this communication, you are hereby notified that any disclosure, dissemination, distribution, or
capying of this communication is strictly prohibited. if you received this communication in error, please notify us immediately by e-
mail, attaching the original message, and delete the original message from your computer, and any network to which your computer

is connected.

TRAE-PRODO0007326
Case 3:18-cv-00097-GEC Document 29-3 Filed 11/11/19 Page 200f 85 Pageid#: 611

EXHIBIT 37
Case 3:18-cv-00097-GEC Document 29-3 Filed 11/11/19 Page 210f 85 Pageid#: 612

To: riccardo@ecopellet.it[riccardo@ecopellet.it]

Cc: John Frink[frink@traefuels.com); Christian Bach[cbach@traefueis.com}
From: Michael Donaldson

Sent: 2014-05-29T10:10:47-04:00

Importance: Normal

Subject! Re: Trae-Fuels

Received: 2014-05-29T 10:10:47-04:00

Good Morning Riccardo,
My name is Mike Donaldson, controller for Trae-Fuels in Bumpass, VA in the USA.

I've been working with Christian Bach to assist in setting up Eco-Pellet as a customer and was involved in the contract
drafting which Eco-Pellet and Trac-Fuels executed for the production of 30,000 Metric tons for the period of April 15, 2014 -
May 15, 2015, with a monthly production volume equal to 2,500 Metric tons.

In the signed contract, Eco-Pellet agreed to forward a wire transfer {4 days in advanee to the shipment of the product. We
have been producing product for Eco-Pellet and have purchased the bags for the job and incurred considerable "up-front"
expense in attempting to execute our responsibilities under the contract in good faith.

We feel that we are getting off to not so good of a start in our relationship, as we have been awaiting a wire transfer for the
first month's product production to be shipped of 2,500 tons. ] know that Christian Bach has been in communication with
you, to follow up on the status of your wire transfer.

Unfortunately, we have stopped production for Eco-PeHet until we receive the wire transfer for the the first month's
production as agreed in the amount of $515,000.00 USD (2,500 MT @ $206 per MT). We would at least $257,500 USD
wired immediately to hold your contract, with balance of payment of $257,500 in 7 days before we will ship the product for
the first month. If we do not hear from you soon, then under the terms of the contract we will have to seek other parties to
sell what has already been produced for Eco-Peilet.

Please advise us of your intentions within the next two days, or we will begin contacting other parties to sell the product. If
you have any questions or concerns, please feel free to contact me at (540) 205-2440.

Thank you,

Michael A, Donaldson
Controller

Trae-Fuels

1376 Fredericks Hall Road
Bumpass, VA 23024

Office: (540) 205-2440 Ext# 102
Mobile: (540) 642-3858

Fax: (540) 205-2455

E-mail: mdonaldson@traefuels.com

TRAE-PRODO008084
Case 3:18-cv-00097-GEC Document 29-3 Filed 11/11/19 Page 22 of 85 Pageid#: 613

EXHIBIT 58
Case 3:18-cv-00097-GEC Document 29-3

Ta: John Frink[jfrink@traefuels.com]
From: Michael Donaldson

Sent: 2014-05-05T 19:05: 14-04:00
Importance: Normai

Subject: Re: Investor's Report - 2nd Quarter - Finance Portion
Received: 2014-05-05T 19:05:14-04:00
Trae Fuels LLC - Management Report to Member Investors - January ~- March 2014,docx

John,

Filed 11/11/19 Page 23 of 85 Pageid#: 614

Here is the electronic copy of what I hand delivered to you earlier, in case you want to make some changes.

Mike

Michael A. Donaldson
Controller

Trae-Fuels

1376 Fredericks Hall Road
Bumpass, VA 23024

Office: (540) 205-2440 Ext# 102
Mobile: (540) 642-3858

Fax: (540} 205-2455

E-mail: mdonaldson@traefuels.com

TRAE-PROD0007476
Case 3:18-cv-00097-GEC Document 29-3 Filed 11/11/19 Page 24 of 85 Pageid#: 615

GENRERAL MANAGER’S REPORT
TO THE MEMBERS (INVESTORS) OF
TRAE FUELS, LLC
FOR THE SECOND QUARTER PERIOD
JANUARY 1 — MARCH 31, 2014
FINANCE PORTION

After experiencing almost a minimal amount of revenues in the First Quarter
($1,007.70), Trae-Fuels were able to Ship and invoice $522,169.95 of product in
the second quarter, bringing year-to-date revenue for the mid fiscal year period of
$523,177.65. These revenues included pellet sales mostly to one of our domestic
customers International Forest Products and we expanded into the European
Market with our first order for La Bio-Holz in Italy of $43,133.40. An additional
revenue stream was generated by selling Hardwood Chips to P.H. Glatfelter.

While we hoped to be able to generate more revenue than we did, we experienced
an unusual harsh and cold winter, which contributed to some down-time
production repair and maintenance issues, some directly related to the extreme cold
weather. The meteorologist’s reported that, “It was the worst winter in 40 years
that hit the Virginia area.” In March 2014, as we entered made the transition from
winter to spring, we had the least down-time days and was able to produce in
March 2014, more that we produced in December 2013, January and February
2014 combined,

We experience an overall net loss for the quarter of $327,127.01 and a year-to-date
mid fiscal year loss of $1,723,233.86. This is attributed to not having enough
production volume to offset our overall cost of doing business.

Looking forward to the third quarter, we have signed additional contracts with
Eco-Pellets (30,000 MT to be produced in 12 months) representing $6,180,000 in
Revenues and a Canadian company, Northwest Forest Products (30,000 MT),
representing $4,650,000 in annual revenues. The product is to be packed in Super-
Sacks, which is less labor intensive and cost effective for Trae-Fuels. Our sales
team is in negotiations with other domestic and foreign potential customer to

TRAE-PRODO0007477
Case 3:18-cv-00097-GEC Document 29-3 Filed 11/11/19 Page 25 of 85 Pageid#: 616

increase our presence in the market and appears close in executing more contracts.
We have also identified an additional smaller revenue stream of selling bark, one
of our by-products, to a regional company C.P. Anderson Trucking,

We are also in the Third Quarter stepping up the staffing of personnel so that we
can run a 24/7 operation in four different shifts, io be able to produce sufficient
product and fulfill our orders. From a cost perspective, we are being more diligent
in watching the impact on the bottom line and have reduced overtime payroll costs
significantly, between 35-40% and this should only get better as the plant is fully
staffed. With the increase production expectations due to greater plant efficiencies,
signing new customer contracts and attempting to reduce expenses where possible,
we believe that the Third Quarter for Trae-Fuels will be the best to date this fiscal
year.

TRAE-PRODO007478
Case 3:18-cv-00097-GEC Document 29-3 Filed 11/11/19 Page 26 of 85 Pageid#: 617

EXHIBIT 59
Case 3:18-cv-00097-GEC Document 29-3 Filed 11/11/19 Page 27 of 85 Pageid#: 618

To: Michael Donaldsen[mdonaldson@traefuels.com]
From: Debby Vannest
Sent: 2014-05-197T18:03:47-04:00

Importance: Normal
Subject: Re-Costing Inventory Parts
Received: 2014-05-191T18:03:47-04:00

l am starting the re-costing of your inventory parts so you will see some entries to your GL.

Thanks,

Debby Vannest

Logistics Analyst

EnviraTech Services Inc] 910 54th Ave. Suite 230 | Greeley CO 80634
Direct Line: 970-395-7735 | Mobile: 970-396-1066 | Fax: 970-346-3959
eMail: dvannesi@enviratechservices.com

Website: wuav.enviroiech services.com

Twitter:

@envirolechsves

Facebook:

envirotechservices

PEELE HELLING PECL SHEROLE HER ENR OWERT

TRAE-PRODO0007866
Case 3:18-cv-00097-GEC Document 29-3 Filed 11/11/19 Page 28 of 85 Pageid#: 619

EXHIBIT 60
Case 3:18-cv-00097-GEC Document 29-3 Filed 11/11/19 Page 29 of 85 Pageid#: 620

To: Michael Donaldson[mdonaldson@traefuels.com)
From: Kevin Whyrick
Sent 2013-12-277112:37:51-05:00

 

Importance: Normal

Subject: Trial Balance Report

Received: 2013-12-27712:37:51-05:00
Hi Michael,

1 will nced to get with IFS on the trial balance report. It appears to be setup wrong, and. does not distinguish between looking
for the prior years balances on the balance sheet versus not looking for them on the income statement accounts. This report
writer is pretty complex, so 1 will need to get with them on it,

_ For now just use the balance sheet and income statements when doing your comparisons.

Thanks,

Kevin C. Whyrick
Vice President - Finance
EnviroTech Services, Ine.

910 54th Avenue, Suite 230
Greeley, CO 80634
Office: (970) 346-3900

Confidentiality Notice:

The information contained in this electronic communication may be privileged work product, or otherwise confidential information. |f you
have accidentally received this communication, you are hereby notified that any disclosure, dissemination, distribution, or copying of
this communication is strictly prohibited. If you received this communication in error, please notify us immediately by e-mail, attaching
the original message, and delete the original message from your computer, and any network to which your computer Is connecied.

TRAE-PROD0002297
Case 3:18-cv-00097-GEC Document 29-3 Filed 11/11/19 Page 30 of 85 Pageid#: 621

EXHIBIT 61
Case 3:18-cv-00097-GEC Document 29-3 Filed 11/11/19 Page 31o0f85 Pageid#: 622

To: Kevin Whyrick[kwhyrick@envirotechservices.com], Michael Donaldson{mdonaidson@traefuels.cam}
From: Debby Vannest
Sent: 2014-02-14T14:01:54-05;00

Importance: Normat
Subject; Re: Work Centers
Received: 2014-02-14T14:01:54-05:00

It was a calculation made before it was entered in IFS>

On Fri, Feb 14, 2014 at 10:04 AM, Kevin Whyrick <kwhyrick@envirotechservices.com> wrote:

I don't think the system does this. This would have been the standard that you guys set basing it on this production.
Debby correct me if] am wring, but this should have been something you guys calculated.
Kevin

On Fri, Feb 14, 2014 at 9:52 AM, Michael Donaldson <mdonaldson@traefuels.com> wrote:

Hi everyone,
One question | forgot to ask on our call since I'm learning IFS.

In our work center costs, we based it on an annual volume of 120,000 tons of pellets produced, with the Chip Mill
requiring 200,000 tons to make chips, then the follow through to the pellets to equal 120,000.

1 know that it must be a complex calculation (or algorithm) behind the scenes, to equate (120,000 tons) that process to a
day or monthly number as we produce only a fraction of the total annual tonnage in a day, week, or month that reflect
on our financials. Does the system divide it all by 365 or business yr 360, or some other process? Just wondering.

Thanks,

Mike

Michae! A. Donaldson
Controfler

Trae-Fuels

1376 Fredericks Hall Road
Bumpass, VA 23024

Office: (540) 205-2440 Ext# 102
Mobile: (540) 642-3858

Fax: (540) 205-2455

E-mail: mdonaldson@traefuels.com

 

Kevin C. Whyrick
Vice President - Finance
EnviroTech Services, [nc.

910 54th Avenue, Sutte 230
Greeley, CO 80634
Office: (970) 346-3900

Confidentiality Notice:

TRAE-PROD0004348
Case 3:18-cv-00097-GEC Document 29-3 Filed 11/11/19 Page 32 of 85 Pageid#: 623

The information coritained in this electronic communication may be privileged work product, or otherwise confidential information, {f
you have accidentally received this communication, you are hereby notified that any cisclosure, dissemination, distrioution, or
copying of this communication is strictly prohibited. If you received this communication in error, please notify us immediately by e-
mail, attaching the original message. and delefe the original message from your computer, and any network to which your computer

is connected.

Thank you,

Debby Vannest

Logistics Analyst

EnviroTech Services Inc | 910 S4th Ave. Suiie 230 | Greeley CO 80634
Direct Line: 970-395-7735 | Mobile: 070-306-1068 | Fax: 970-346-3969
eMail: dvannest@envirctechearvices.com

Website: waw.envirolechservices.com

Twitter

(envirotechsycs
Facebook:

 

’ anyirotechservicas

AEQHE HELPING PEGE OR OIE FER LER OWE

TRAE-PROD0004349
Case 3:18-cv-00097-GEC Document 29-3 Filed 11/11/19 Page 33 of 85 Pageid#: 624

EXHIBIT 62
Case 3:18-cv-00097-GEC Document 29-3 Filed 11/11/19 Page 34o0f 85 Pageid#: 625

To: Michael Donaidson[mdonaldson@traefuels.com|]
From: Gohar Wise
Sent: 2014-03-187 1 1:46:57-04:00

Importance: Normal

Subject: Re: Detail for Check# 5363 Canal Wood - Printed on 3/18/2014
Received: 2014-03-18T1 1:46:57-04:00

Mike,

That functionality works on and off. It looks like its not working now. If you saved your proposal you get the detail from
your proposal,

thanks

On Tue, Mar 18, 2014 at 8:04 AM, Michael Donaldson <mdonaldson(étracfuels.com> wrote:

Hi Gohar,
I attempted to export and print out the detail for Check# 5363 (as it was more than using the info you gave me.

Supplier Check

Query Check #

Right Mouse ~ View Detail
Then Export to Excel.

When I did right mouse click: View Detail the system Locked up. I tried it again and the same thing happened.
Did I do something wrong?
thanks,

Mike

Michael A. Donaldson
Controller

Trae-Fuels

1376 Fredericks Hall Road
Bumpass, VA 23024

Office: (540) 205-2440 Ext# 102
Mobile: (540) 642-3858

Fax: (540) 205-2455

E-mail: indonaldson(@tractuels.com

Gohar Wise

EnviroTech Services, Inc.

Assistant Controller

Tel, 970-346-3900 Ext. 114

Fax. 970-346-3959

Email: gwise(@cnvirotechservices.com
www. envirotechservices.com

TRAE-PRODO005833
Case 3:18-cv-00097-GEC Document 29-3 Filed 11/11/19 Page 35 of 85 Pageid#: 626

EXHIBIT 63
Case 3:18-cv-00097-GEC Document 29-3 Filed 11/11/19 Page 36 of 85 Pageid#: 627

    

SEAVICES AVC:
910 54% Aya, Suite 230
Greeley, Colorado 80634

Employee Counseling Notice
Employee Name: Michael Donaldson _ Date: 06/04/2014

Position/Title: _ Trae-Fuels Controller _ Dept.

Reason for Notice: (See attached copy if applicable)

John Frink, Chris LaRocco and | met with Michael to establish performance expectations, specifically for
the next two weeks. Chris explained the necessity and the importance of how vital the controlter pgsition

Is to the success of Trae-Fuels and how this position needs to be current at all times with financial
reporting, including current cash flow and_as the controller he should be communicating dally with John
on the current status of Trae-Fuels financially (what does if cost us to open the door everyday’ was the
example given. Discussion also inciuded: making decisions faster, knowing Inventory at all times, and
how that data correlates with financials,

i emphasized that he (Michael) needs to meet daily with John to discuss current financials and updates
(no more leaving reports on his desk without conversation), he needs to focus on performing at a higher
level and not in the day-to-day ‘weeds’ of things. going. gn in the office. | also removed all HR employes
fila responsibilities (except the 5 exempt manager positions) from Michael’s responsibility. During an
audit of the files during this visit. | found the files to be out of federal comipliance, confidentiality

 

agreements were missing, and random accounts payable items were placed jn the employee files, I-did a
training session with Michael and Fran and Fran will be responsible for the files until further notice. In
addition, | told Michael _he needs to create accounts payable files for all the vendors they are using and
those fiies_need to be current at all time.

(Use back of this page if more room is needed)

Action Taken on This Notice: {Plan of Action)

Chris is going to make a score card and/or excel spreadsheet for Michael to use to start collecting vital
financial information which. will help with reporting and creating a ‘State of the Union" style report that he
can share with corporate and John at all times.

(Use back of this page if more rgom ig needed)

Next Step if Infraction fs repeated:
This was not discussed, as this first meeting was to convey the expectations that ara naeded for the

controller position and more specially, for Michael to understand he needs fo produce more

- qualitative/quantitative work and be a hands on controller.
{Use back of this page if more room fs needed)

 

 

f
a ate} ‘
Signed: VID bo te 2 Signed:
fee Date Employes Date

Original to be placed in Employee's File

P:/PSameshimadPeteafe Word Enployes Gauefits/Diseipliuary Eoruts/Employee Canuseling Notice Form O7T2200F

Trae / Enviro 000020
Case 3:18-cv-00097-GEC Document 29-3 Filed 11/11/19 Page 37 of 85 Pageid#: 628

EXHIBIT 64
Case 3:18-cv-00097-GEC Document 29-3 Filed 11/11/19 Page 38 of 85 Pageid#: 629

To: Roger Knophirknoph@envirotechservices.com]

Cc: John Frink[jfrink@traefuels.com]; Chris LaRoccofclarocco@envirotechservices.com]; Kevin
Whyrick[kwhyrick@envirotechservices.com]

Frem: Michael Donaldson

Sent 2014-01-16T10:16:4 1-05:00

Importance: Normal

Subject: Re: Trae-Fuels Cash Report

Received: 2014-01-16T10:16:4 1-05:00

Cash Analysis - 01152014.xisx
Cash Report - 017152014.xisx

Roger,
| know I had sent you what I provided to John as far as how much cash he had in the bank ona daily basis. It was a real cut
and dry, but accurate snapshot of current cash position, which the title was cash analysis,

As we now are starting to get more activity (i.e. our first customer wire-transfer into the bank}, I want to provide a little
more detail to assist John, which I call a "Daily Cash Report." It provides daily beginning balance per bank and adjusted
book balance (which includes imminent known Cash Commitments -i.e. Outstanding checks), plus current day's activity
(deposits, disbursements), then ending daily adjusted cash balance per books and bank and the difference which is the “float
between actual cash in bank and committed payments.

While it's not a “full cash flow" projection report it should be useful.

I'm attach both presentations for comparative purposes as of January 15, 2014,
Have a great day

Mike

Michael A. Donaldson
Controller

Trae-Fuels

1376 Fredericks Hall Road
Bumpass, VA 23024

Office: (540) 205-2440 Ext# 102
Mobile: (540) 642-3858

Fax: (540) 205-2455

E-mail: mdonaldson@traefuels.com

TRAE-PRODO002896
Case 3:18-cv-00097-GEC Document 29-3 Filed 11/11/19 Page 39 of 85 Pageid#: 630

Document Produced Natively

Cash Report - 01152014.xIsx

TRAE-PRODO002897
Case 3:18-cv-00097-GEC Document 29-3 Filed 11/11/19 Page 40 of 85 Pageid#: 631

Document Produced Natively

Cash Analysis - 01152014_xisx

TRAE-PROD0002898
Case 3:18-cv-00097-GEC Document 29-3

To: Roger Knophjrknoph@envirotechservices.com]
From: John Frink
Sent 2014-01-16711:34:18-05;00

Importance: Normal

Subject: Fwd: Sales Invoiced Today 01/15/2014
Received: . 2014-01-167111:34:18-05:00
Roger ,

Thought you would want to see this also.

 

John Frink

General Manager
440 205-2440 (office}
540 205-2455 (fax)
540 642-2067 (cell)
jirink@tracfuels.com

www. traefuels.¢

wonee-e-- Forwarded message ----------

From: Michael Donaldson <mdonaldson@itraefuels. com>
Date: Wed, Jan 15, 2014 at 5:50 PM

Subject: Sales Invoiced Today 01/15/2014

To: Chris LaRocco <claroccoffenvirotechservices.com>
Ce: John Frink <jfrink(@itracftels.com>

Chris,

We invoiced the following today:
IFP - $48,226.70

Gladfelter $22,536.80

Total of $70,763.50

Filed 11/11/19

Page 41 of 85 Pageid#: 632

I believe we only have 2 more invoices to process for JFP to be up-to-date (current) totaling $6,820.00, which we will try to

tackle tomorrow.
Thanks,
Mike

Michael A. Donaldson
Controller

Trae-Fuels

1376 Fredericks Hall Road
Buorpass, VA 23024

Office: (540) 205-2440 Ext# 102

TRAE-PRODO002899
Case 3:18-cv-00097-GEC Document 29-3 Filed 11/11/19 Page 42 of 85 Pageid#: 633

Mobile: (540) 642-3858
Fax: ($40) 205-2455

E-mail: mdonaldson@itractuels.com

TRAE-PRODO002900
Case 3:18-cv-00097-GEC Document 29-3 Filed 11/11/19 Page 43 of 85 Pageid#: 634

EXHIBIT 65
Case 3:18-cv-00097-GEC Document 29-3 Filed 11/11/19

To: John Frink[frink@traefuels.com]; Clayton Walker[cwalker@traefuels.com]

Ce: Kevin Whyrick[kwhyrick@envirotechservices.com]
From: Michael Donaldson

Sent: 2014-01 -207T13:24:11-05:00

Importance: Normal

Subject’ Re: Report for Investors Meeting for Trae-Fuels
Received: 2014-01-20713:24:11-05:00

John and Clayton,

Page 44 of 85 Pageid#: 635

John will have to present the Financial Information for Trae-Fuels in about a week or so for the Fiscal Year Ending
September 30, 2013 and also for the First Quarter of 2014 (October -December 2014).

{ have already compicted the Financial Statements for this meeting and have forwarded them to John and Kevin. Kevin has
asked the three of us to provide a report for both time frame (Fiscal Year End September 30. 2013 and First Quarter October-

December 2014.

Basically, the report will provide a summary of the highlights what has been happening at Trae-Fuels during these time
frames. This summary doesn't have to be a long summary, but maybe a page or two. When we are all in the office again
next week, we should make this a priority so that John will be ready for his presentation.

Thank you very much,

Mike

Michael A. Donaldson
Controller

Trae-Fuels

1376 Fredericks Hall Road
Bumpass, VA 23024

Office: (540) 205-2440 Ext# 102
Mobile: (540) 642-3858

Fax: (540) 205-2455

E-mail: mdonaldson@traefuels.com

TRAE-PROD0003039
Case 3:18-cv-00097-GEC Document 29-3 Filed 11/11/19 Page 45 of 85 Pageid#: 636

EXHIBIT 66
Case 3:18-cv-00097-GEC Document 29-3 Filed 11/11/19 Page 46 of 85 Pageid#: 637

To: John Frink[jfrink@traefuels.com]

From: Michael Donaldson

Sent. 2014-01-24T11:37:50-05:00

Importance: Normal

Subject: Re: Follow-Up Item completed (From today's Contract's Meeting)
Received: 2014-01-24T11:37:50-05:00

John,

OK, sounds good!

Mike

On Fri, Jan 24, 2014 at 10:10 AM, John Frink <jfrink@traefuels.com> wrote:

Michael,

When I am back next week we will need to spend some time with the costing and our desired bottom line. The
margins are a lot closer than | thought, but 1 am not sure Christian can sell for more , Chris stated that we are in line with
the original proforma and ] don't think we are so 1 would like to run the numbers and make sure. Thanks

 

Joho Frink

General Manager
540 205-2440 (office)
540 205-2456 (fax)
§40 642-2067 (call)
ibink@traefuels.com
www traefuels.c

On Thu, Jan 23, 2014 at 3:58 PM, Michael Donaldson <indonaldson@traefuels.com> wrote:

 

Good afternoon everyone:
As the Bio-Holz contract deal is a go, | have completed my follow-up item and have forwarded to Christian the wire-
transfer instructions for the customer to initiate the prepayment.

Thanks,

Mike

Michael A. Donaldson
Controller

Trae-Fuels

1376 Fredericks Hall Road
Bumpass, VA 23024

Office: (540) 205-2440 Ext# 102
Mobile: (540) 642-3858

Fax: ($403 205-2455

E-mail: mdonaldson@traetuels.com

TRAE-PRODO003241
Case 3:18-cv-00097-GEC Document 29-3 Filed 11/11/19 Page 47 of 85 Pageid#: 638

Michael A. Donaldson
Controller

Trae-Fuels

1376 Fredericks Hall Road
Bumpass, VA 23024

Office: (540) 205-2440 Ext# 102
Mobile: (540) 642-3858

Fax: (540) 205-2455

F-mail: mdonaldson@tracfuels.com

TRAE-PROD0003242

i
Case 3:18-cv-00097-GEC Document 29-3 Filed 11/11/19 Page 48 of 85 Pageid#: 639

EXHIBIT 67
Case 3:18-cv-00097-GEC Document 29-3 Filed 11/11/19 Page 49 of 85 Pageid#: 640

To: John Frink{jfrink@traefuels.com]
From: Michael Donaldson

Sent: 2014-02-137 10:38:23-05:00
Importance: Normal

Subject; Re: Cash Report - As of Wednesday, February 12, 2014
Received: 2014-02-13T10:38:23-05:00

Cash Report - 02122014.xIlsx

John,

Please find attached the Cash Report from yesterday's activity (Wednesday, February !2, 2014) that 1 would normally hand
deliver to you this morning (Thursday, February 13, 2014). You will also see that Glatfleter paid us for $1,393.15.

Hopefully, the weights will match up or be close this time.

Have a good day, stay warm!
Mike

Michael A. Donaldson
Controller

Trae-Fuels

1376 Fredericks Hall Road
Bumpass, VA 23024

Office: (540) 205-2440 Ext# 102
Mobile: (540) 642-3858

Fax: (540) 205-2455

E-mail: mdonaldson(@traefuels.com

TRAE-PRODO004258
Case 3:18-cv-00097-GEC Document 29-3 Filed 11/11/19 Page 50 of 85

EXHIBIT 68

Pageid#: 641
Case 3:18-cv-00097-GEC Document 29-3 Filed 11/11/19 Page 51of85 Pageid#: 642

To: Debby Vannest[dvannest@envirotechservices.com]; John Frink{jfrink@traefuels.com]; Clayton
Walker[cwalker@traefuels.com]; Fran Holliday[fholicay@traetuels.corm}; Christian Bach[cbach@traefueis.com]
Cec: Chris LaRocco[clarocco@envirotechservices.com]; Brian Snyder[bsnyder@envirotechservices.com]
From: Michael Donaldson

Sent: 2014-02-067T 15:29:57-05:00

Importance: Normal

Subject. Fwd: Costing of EN Plus 33 Ib Bags

Received: 2074-02-06T 15:29:57-05:00

Hi Debby,

I have responded to your e-mail below to attempt to answer you questions. Christian Bach, Fran and J discussed the items,
Christian (who I also added to the distribution) is more versed on the sales strategy thai we are going to utilize for differcnt
customers as it concerns the bags.

Hope this helps,

Mike

rennin mn Forwarded message ----------

From: Debby Vannest <dvannest@envirotechservices.com>

Date: Thu, Feb 6, 2014 at 10:12 AM

Subject: Costing of EN Plus 33 |b Bags

To: Michael Donaldson <mdonaldson@traefuels.com>, John Frink <jfrink@traefuels.com>, Clayton Walker
<cwalker@tracfuels, com>

Ce: Chris LaRocco <clarocco@envirotechservices.com>, Debby Vannest <dyannest@envirotechservices.com>, Brian
Snyder <bsnyder@envirotechservices.com>

Good morning. I hope all is going well for you.
I have some missing costs that are needed in order to finalize the costing of the EN Plus 33 Ib Bag.
1) Empty Bag Cost

Debby, as [ understand this from Christian Bach that each deal for the EN Plus 33 Ib bag will be different. So, we might
wind up with many product number for the bags.

For this first job La Bio Holtz in Italy, there supplied the bags, be Trae-Fuels had to pay the freight to get them here from
Eden Pellet in Chesapeake, VA (about 2 hours away from the plant.

2) Heat Treated Pallet

We do not have any heat treated pallets yet, but Fran mentioned that we need to order them
3) Slip Sheet Used ?

We do use the Slip Sheet

4) Streteh Hood Used?

On the Bio Holz job we did not use a stretch hod, but stretch wrap

5) # of Bags/Pallet

We used 85 bags per pallet on the Bio Holz job and this as 1 understand will be the standard
Thank you,

Debby Vannest

TRAE-PRODO004028
Case 3:18-cv-00097-GEC Document 29-3

Logistics Analyst

EnviroTech Services Inc | 910 54th Ava. Suite 230 | Greeley CO 80634
Direct Line: 970-395-7735 | Mobike: 970-396-1068 | Fax: 970-346-3959
eMail: dvannest@envirolechservices.com

Website: www. envirotechservices.com
Twitter:

@envirofechsves

Facebook:

envirotechservices

FECIEL (ELAN PROPEL ARO THER ERO

Michael A. Donaldson
Controller

Trae-Fucls

1376 Fredericks Hall Road
Bunipass, VA 23024

Office: (540) 205-2440 Ext# 102
Mobile: (540) 642-3858

Fax: (540) 205-2455

E-mail: mdonaldson@traefuels.com

Filed 11/11/19 Page 52 o0f 85 Pageid#: 643

TRAE-PRODO0004029
Case 3:18-cv-00097-GEC Document 29-3 Filed 11/11/19 Page 53 of 85 Pageid#: 644

EXHIBIT 69
Case 3:18-cv-00097-GEC Document 29-3 Filed 11/11/19 Page 54 of 85 Pageid#: 645

To: John Frink[ffrink@traefuels.com}: Clayton Walker[cwalker@traefuels.com]

From: Michael Donaldson

Sent: 2014-04-03T18:14:21-04:00

Importance: Normal

Subject: Re; Overtime watch for 3/30 -4/5/2014
Received: 20 14-04-0371 8:14:21-04:00
Gentlemen:

Here are the hours through Wed 4/2/2014. Many haven't punched or it takes time to register for today (thursday), so you
may want to add 8 hours to everyone to see where they are at Close of Business today. A few people I need some
information to solidify times and Clayton and Fran are checking on this.

Looks like you're doing a good job controlling overtime the last 2 weeks!

Mike

Employee

Totals

Anderson, Donald
Le

Apperson, Mark Wi
Bach, Christian H
Bohannon, Jessica
An

Bowden, John A
Brooks, Felix C
Brooks, Lynn
Cutright, Joseph
Wa

Donaldson, Michael
Frink, John We
Hardman, Michael
Le

Hewitt, Michael H
Holliday, Frances L
Horseman, Daniel
T

Kirk, Kyle Da
Layne, Charlie Fr
Magner, Joshua L
Mills, Jerry Le
Nelson, Richard
Prokop, Reise Ke
Saturday, Jonathan
Da

Serum, Kevin.
Smith, Thomas Ma
Trice, Bernard

REG
645:52

26:13
35:23

7:54

40:00
40:00
16:30

40:00

31:41

40:00
32:40

34:21
40:00
21:17

40:00
40:00
13:12

40:00

35:08
37:15
34:18

Walker Jr, BruceCh

Michael A. Donaldson

Controller

Trae-Fuels

1376 Fredericks Hall Road

OT

65:44

7:22
8:54

12:03

2:57

6:18

10:11
9:07

8:52

Prm

248:51

0:10
18:19

6:41
1:17
15:16

35:56

0:08
0:20

9:58
0:45
0:50

38:11
2:00

38:23

14:46
32:27
33:24

POT
30:42

0:19

11:28

9:49

8:37

Totals
991:09

26:23
53:42

7:54

54:03
50:30
31:46

99:27

31:49

43:46
32:40
44:19

47:03
22:07

98:11
51:07
13:12

95:52

49:54
69:42
67:42

TRAE-PRODO006467
Case 3:18-cv-00097-GEC Document 29-3 Filed 11/11/19 Page 55 of 85 Pageid#: 646

Bumpass, VA 23024

Office: (540) 205-2440 Ext# 102
Mobile: (540) 642-3858

Fax: (540) 205-2455

E-mail: mdonaldson@traefuels.cam

TRAE-PROD0006468
Case 3:18-cv-00097-GEC Document 29-3 Filed 11/11/19 Page 56 of 85 Pageid#: 647

To: John Frink[frink@traefueis.com}; Fran Holliday[fholliday@traefuels.com]; Clayton Walker{cwalker@traefuels.com|: Christian

Bach[cbach@traefuels.com]

From: Michael Donaldson

Sent: 2014-04-03T 18:18:39-04:00
Importance: Normal

Subject’ Re: My goal

Received: 2014-04-03T 18:18:39-04:00

My goal is to continually look to advise management and staff for opportunities for cost savings and monitor critical metrics

(cash flow, payroll OT, etc) before there is a potential problem.

Michael A. Donaldson
Controller

Trae-Fuels

1376 Fredericks Hall Road
Bumpass, VA 23024

Office: (540) 205-2440 Ext# 102
Mobile: (540) 642-3858

Fax: (540) 205-2455

E-mail: mdonaldson@traefuels.com

TRAE-PRODO006469
Case 3:18-cv-00097-GEC Document 29-3 Filed 11/11/19 Page 57of85 Pageid#: 648

To: John Frink[jfrink@traefuels.com]
From: Michael! Donaldson
Sent: 2014-04-03T 19:04:25-04:00

Importance: Normal

Subject: Re: mike

Received: 2014-04-03T 19:04:25-04:00
Hi john,

I know that you're most likely with Steve Maneri, but 1 wanted to give you an update on my status.

Visited the specialist this morning after visiting my primary care physician yesterday. To make a long story short, I have an
outpatient procedure done on tomorrow at 7:30 am that will take about 6 hours. I will not be any anesthesia so 1 should be
able to join the cal] at 3 EST.

On Tuesday; I'll have another outpatient procedure done and tests under anesthesia that will take 3 hours, but Monday will
be a prep day so I'll have to stay close to the bathroom.

I've worked all afternoon today and will work here at home over the weekend (both Saturday and Sunday) to stay on top of
things and keep plugging away on the March 2014 Accounting close, which we are not in bad shape.

On Monday, I'l! process payroll here from home and have everything I need to do so, plus other work I can get in.

One thing I found out from the specialist was that the doctor at the hospital under prescribed my medication, so that has
been taken care of,

I feel good and hopefully this all will be over by Tuesday.
Will stay in touch by phone and email

Mime5.

TRAE-PROD0006470
Case 3:18-cv-00097-GEC Document 29-3 Filed 11/11/19 Page 58 of 85 Pageid#: 649

EXHIBIT 70
Case 3:18-cv-00097-GEC Document 29-3 Filed 11/11/19 Page 59 of 85 Pageid#: 650

To: Michael Donaldson[mdonaldson @traefuels.com]
From: Kevin Whyrick
Sent 2013-12-27718:14:56-05:00

Importance: Normal
Subject: Re: Revised: October 2013 1/S and B/S for Trae-Fuels
Received: 2013-12-277 18:14:56-05:00

Sounds good. I have put a call into Dennis to make sure that the 50% bonus applies on improving used assets. I believe that
the assets from last year were considered mostly used assets, so the bonus did not apply. As you mentioned, we can do an
adjustment later if needed.

After looking through this everything looks pretty good. We will need to reclassify the loss from last year to the member
capital accounts, but L will have to determine how to do this, as the 3450 account is a calculated account, so we cannot doa
JE to this account. | have not had to do this yet in TFS as ESi is a C-corp, so we will have to research this.

Thanks,

Kevin

On Fri, Dec 27, 2013 at 2:30 PM, Michael Donaldson <mdonaidson@tracfuels.com> wrote:

Kevin:
I have made the AJE for the October 2013 Depreciation to reflect exactly $3,693.10 as you mentioned.- Please find
attached the revised October 2013 Financials.

Mike

Michael A. Donaldson
Controller

Trae-Fuels

1376 Fredericks Hall Road
Bumpass, VA 23024

Office: (540) 205-2440 Ext 102
Mobile: (540) 642-3858

Fax: (540) 205-2455

E-mail: mdonaldson@traefuels.com

Kevin C. Whyrick
Vice President - Finance
EnviroTech Services, Inc.

910 54th Avenue, Suite 230
Greeley, CO 80634
Office: (970) 346-3900

Confidentiality Notice:

The information contained in this electronic communication may be privileged work product, or otherwise confidential information. If
you have accidentally received this communication, you are hereby notified that any disclosure, dissemination, distribution, or
copying of this communication is strictly prohibited. If you received this communication in error, please nolify us immediately by e-
mail, attaching the original message, and delete the origina} message from your computer, and any network to which your computer
is connected.

TRAE-PROD0002330
Case 3:18-cv-00097-GEC Document 29-3 Filed 11/11/19 Page 60 of 85 Pageid#: 651

EXHIBIT 71
Case 3:18-cv-00097-GEC Document 29-3 Filed 11/11/19

To: Michael Donaidson[mdonaldson@traefuels.com]
From: Kevin Whyrick
Sent: 2014-04-07718:24:03-05:00

Importance: Normal
Subject; Re: Closing the November 2013 G/L Period
Received: 2014-01-07718:24:03-05:00

Yes, I looked them over, and they looked good to me.
Thanks,

Kevin

Page 61 0f 85 Pageid#: 652

On Tue, Jan 7, 2014 at 2:05 PM, Michael Donaldson <mdonaldson@traefuels.com> wrote:

HI Kevin,

Please let me know after you've reviewed the financials and if everything is OK, then I will formally close the period,

Thanks,

Mike

Michacl A, Donaldson
Controller

Trae-Fuels

1376 Fredericks Hali Road
Bumpass, VA. 23024

Office: (540) 205-2440 Ext# 102
Mobile: (540) 642-3858

Fax: (540) 205-2455

E-mail: mdonaidson@traefuels.com

Kevin C. Whyrick
Vice President - Finance
EnviroTech Services, Inc.

910 54th Avenue, Suite 230
Greeley, CO 80634
Office: (970) 346-3900

Confidentiality Notice:

The information contained in this electronic communication may be priviteged work product, or otherwise confidential information. If
you have accidentally received this communication, you are hereby notified that any disclosure, dissemination, distribution, or
copying of this communication is strictly prohibited, If you received this communication in error, please notify us immediately by e-
mail, attaching the original message, and delete the original message from your computer, and any network to which your computer

is connected.

TRAE-PROD0002587
Case 3:18-cv-00097-GEC Document 29-3 Filed 11/11/19 Page 62 of 85 Pageid#: 653

EXHIBIT 72
Case 3:18-cv-00097-GEC Document 29-3 Filed 11/11/19 Page 63 of 85 Pageid#: 654

To: Roger Knoph[rknoph@envirotechservices,com]
From: Kevin Whyrick
Sent: 2014-04-01T16:22:15-04:00

Importance: Normal
Subject; Fwd: April 2014 Cash Flow Projections
Received: 2014-04-01716:22:15-04:00

Cash Flow Projection - April 2014.xlsx

FYI, here is the cash projections for April. This is conservative, and does not include any additional revenues above what
were done in March. This also does not include the second equipment loan that ] asked you to sign.
Thanks,

Kevin

wanna Forwarded message ----------

From: Michael Donaldson <mdonaldson@tractuels.com>
Date: Tue, Apr 1, 2014 at 1:12 PM

Subject: Re: April 2014 Cash Flow Projections

To: Kevin Whyrick <kwhyrick@envirotechservices.com>

Kevin,
Please find attached my Cash Flow Projection for April 2013.

Basically, my position is more conservative with Cash inflows and more liberal with Cash Outflows.

Cash Inflows only include March sales due to paid in April and only the P.O,'s we have right now that has been released by
International Forest Products based on what Fran has told me (44 trucks @34 10.00 per truck), Now of course there may be
more orders for IFP in April to take all of the production, but YOU NEVER CAN COUNT ON MAYBE'S (smile).

Cash Outflows are based on March 2014 and I've adjusted down for one-time expenditures where we are not going to pay
(e.g, Lowell IDPC was $230K. in March and other vendors). Payroll outflows are based on March 2014 actuals, but there
was some significant overtime that John is attempting to scale back, so we might have a pick up there, but YOU CAN
NEVER COUNT ON MAYBE's (smile).

In conversations with John, there are no capital expenditures planned in April.

Hope this helps and if you have any questions feel free to e-mail or call.

Mike

Michael A. Donaldson
Controller

Trae-~Fuels

1376 Fredericks Hall Road
Bumpass, VA 23024

Office: (540) 205-2440 Ext# 102
Mobile: (540) 642-3858

Fax: (540) 205-2455

E-mail: mdonaldson(attracfuels.com

Kevin C. Whyrick
Vice President - Finance
EnviroTech Services, Inc.

TRAE-PROD0006297 |
Case 3:18-cv-00097-GEC Document 29-3 Filed 11/11/19 Page 64 of 85 Pageid#: 655

910 54th Avenue, Suite 230
Greeley, CO 80634
Office: (970) 346-3900

Confidentiality Notice: ,

The information contained in this electronic communication may be privileged work product, or otherwise confidential information. if you
have accidentally received this communication, you are hereby notified that any disclosure, dissemination, cistribution, or copying of
this communication is strictly prohibited. If you received this communication in error, please notify us immediately by e-mail, attaching
the original message, and delete the original message from your computer, and any network to which your computer is connected,

TRAE-PRODO006298
Case 3:18-cv-00097-GEC Document 29-3 Filed 11/11/19 Page 65 of 85 Pageid#: 656

EXHIBIT 73
Case 3:18-cv-00097-GEC Document 29-3 Filed 11/11/19 Page 66 of 85 Pageid#: 657

To: John Frink[jfrink@traefueis.com]

From: Michael Donaldson

Sent: 2014-01 -24T 11:37:50-05:00

Importance: Normal

Subject} Re: Follow-Up Item completed (From today's Contract's Meeting)
Received: 2014-01-24711:37:50-05:00

John,

OK, sounds good!

Mike

On Fri, Jan 24, 2014 at 10:10 AM, John Frink <jfrink@traefuels.com> wrote:

Michael,

When T am back next week we will need to spend some time with the costing and our desired bottom line. The
margins are a lot closer than I thought, but 1 am not sure Christian can sell for more . Chris stated that we are in line with
the original proforma and I don't think we are so | would like to run the numbers and make sure. Thanks

 

John Frink

General Manager
540 205-2440 (office)
540 205-2455 (fax)
540 642-2067 (cell)
ifrink¢@truefuels.com

www, baefuels.c

On Tha, Jan 23, 2014 at 3:58 PM, Michael Donaldson <mdonaldson@traefuels.com> wrote:

Good afternoon everyone:
As the Bio-Holz contract deal is a go, [ have completed my follow-up item and have forwarded to Christian the wire-
transfer instructions for the customer to initiate the prepayment.

Thanks,

Mike

Michael A. Donaldson
Controller ,

Trae-Fyels

1376 Fredericks Half Road
Bumpass, VA 23024

Office: (540) 205-2440 Ext# 102
Mobile: (540) 642-3858

Fax: (540) 205-2455

E-mail: mdonaldsonf@traecfuels com

TRAE-PROD0003241
Case 3:18-cv-00097-GEC Document 29-3 Filed 11/11/19 Page 67 of 85 Pageid#: 658

Michael A. Donaldson
Controller

Trac-Fuels

1376 Fredericks Hall Road
Bumpass, VA 23024

Office: (540) 205-2440 Ext# 102
Mobile: (540) 642-3858

Fax: (540) 205-2455

E-mail: mdonaldson@tracfuels.com

TRAE-PROD0003242
Case 3:18-cv-00097-GEC Document 29-3 Filed 11/11/19 Page 68 of 85

EXHIBIT 74

Pageid#: 659
Case 3:18-cv-00097-GEC Document 29-3 Filed 11/11/19 Page 69 of 85 Pageid#: 660

To: Chris LaRocco[clarocco@envirotechservices.com}
Ce: John Frink[frink@traefuels.com]

From: Michael Donaldson

Sent: 2014-07-02T 10:49:52-04:00

Importance: Normal

Subject! Re: Cash Flow - June Actual and July projection
Received: 2014-07-02T10:49:52-04:06

Chris,

I did work on July projected, You asked me to do June actuals and July projection, However, I can try to work on it for
August and Sept if you like?,

Again, beyond Steve Maneri, there are "NO SALES” I'm not comfortable putting in any revenue numbers until we have
contracts, If we were an operation with some history with our customers, | would. feel more comfortable providing revenue
numbers. We are a start-up with some international leads, but some of those customers may have negative experiences in
the past. So, for August and Sept, based on John's outlook and conversations with Steve Maneri, we anticipate that we can
do 5500 tons for him, which equates to $935,000 in revenue for August and September respectfully.

Thanks,

Mike Donaldson

On Wed, Jui 2, 2014 at 9:28 AM, Chris LaRocco <clarocco@envirotechservices.com> wrote:

Michael:
Looking at the June actual do you need to change any of the Projected line items for Jul, Aug & Sept?

On Wed, Jul 2, 2014 at 8:56 AM, Michael Donaldson <mdonaldson@tracfuels.com> wrote:

John/Chris,
June's numbers are actual and tie fo the 6/30/2014 Cash Balance.

For July | put some actuals in, Chris Larocco put some estimates in that are way over the June actuals for the same category. | did not
change them, as I'm unsure of his logic. In turn for SGA, [ had over 300K for actuals, he only 65K, so | did not change that either as other
areas (i.e. Raw Material is a big swing from June actuals-which | did to July estimates, which are Chris's estimates.

Michael A, Donaldson
Controller

Trae-Fuels

1376 Fredericks Hall Road
Bumpass, VA 23024

Office: (540) 205-2440 Exi# 102
Mobile: (540) 642-3858

Fax: (540)205-2455

E-matl: mdonaldson@traetiels.com

Respectfully;

Chris LaRocco
Corporate Strategist

EnviroTech Services, Inc
9663 Berrien St.

TRAE-PROD0009195 |
Case 3:18-cv-00097-GEC

Suite |
Union Pier Michigan, 49129

Work: 970-346-3923

Ext: 407

Cell: 773.875.2053

Fax: 269-645-5909

Web: www.envirotechservices,com

Confidentiality Notice:

Document 29-3 Filed 11/11/19 Page 70 of 85 Pageid#: 661

The information contained in this electronic communication may be privileged work product, or otherwise confidential information. if
you have accidentally received this communication, you are hereby notified that any disclosure, dissemination, distribution, or
copying of this communication is strictly prohibited. {f you received this communication in error, please notify us immediately by e-
mail, attaching the original message, and delete the original message from your computer, and any network to which your computer

is connected.

Michael A. Donaldson
Controller

Trae-Fueis

1376 Fredericks Hall Road
Bumpass, VA 23024

Office: (540) 205-2440 Ext# 102
Mobile: (540) 642-3858

Fax: (540) 205-2455

E-mail: mdonaldsonm@itractuels.com

TRAE-PRODO009196
Case 3:18-cv-00097-GEC Document 29-3 Filed 11/11/19 Page 71 0f 85 Pageid#: 662

EXHIBIT 75
Case 3:18-cv-00097-GEC Document 29-3 Filed 11/11/19 Page 72 of 85 Pageid#: 663

To: Chris LaRocco[claracco@envirotechservices.com]
From: Michael Donaldson
Sent: 2014-06-18T 14:33:19-04:00

Importance: Normat

Subject; Fwd: IFS Test

Received: 2014-06-18T 14:33:19-04:00
Chris,

This came from Vince. However, as you mentioned we will not be creating purchase req’s, correct?
woennn- Forwarded message --------+-

From: Vincent LaBarbera <ylabarbera@envirotechservices.com>

Date: Wed, Jun 18, 2014 at 1:29PM

Subject: Re: JFS Test
To: Fran Holliday <fholliday@traefuels.com>, Michael Donaldson <mdonaldson@traefuels.com>

Michelle has finished the IFS setup and I have copied the production database to the test environment. You. should be able
to log into TEST75 and practice creating purchase reqs now if you like.
Thanks,

Vincent A. LaBarbera

CT. Manager | EnviroFech Services, Inc.

Office: (970) 346-3900 x 142
Fax: (970) 346-3959
Mobile: (970) 396-2965

eMail: viabarbera@ienvirotechservices.coml

 

On Wed, Jun 18, 2014 at 9:45 AM, Vincent LaBarbera <vlabarbera(tenvirotechservices.com> wrole:
Fran,
Just had a conversation with Michelle and she is in the process of setting up all of the controls needed to allow this to
happen. The controls need to be set up individually for Trac-Fuels in IFS. The existing controls which were created for
EnviroTech will not work for you. This is a fairly involved process so I'm not sure when it will be available for you to
test. When I hear from her I will be sure to let you know.

Thank you,

Vincent A, LaBarbera

1.T. Manager | EnviroTech Services, Ine,

TRAE-PROD0008700
Case 3:18-cv-00097-GEC Document 29-3 Filed 11/11/19 Page 73 of 85 Pageid#: 664

Office: (970) 346-3900 x142
Fax; (97) 346-3959
Mobile: (970) 396-2965

eMail:  viabarbera(@envirotechservices.com

 

On Wed, Jun 18, 2014 at 9:18 AM, Fran Holliday <tholliday@traefuels.com> wrote:

We have to start doing reqs & PO for every purchase made starting Monday

   

Fran Holliday
Office Manager

540 205-2455 (fax)
540 942-2727 (cell)
fholliday@traefuels.com

www. traefuets. com

 

On Wed, Jun 18, 2014 at 11:00 AM, Vincent LaBarbera <ylabarbera@envirotechservices.com> wrote:
Just for clarification, are you trying to test set limits on purchase reqs for non inventory parts? For example if someone
is trying to purchase $1000 of office supplies are you trying to set a restriction so that someone will need to authorize

that purchase req?
Thanks,

Vincent A. LaBarbera

IF, Manager | EnviroTech Services, inc,

Office: (970) 346-3900 x14?
Fax: (970) 346-3959
Mobile: (970) 396-2965

eMail: vilabarbera(@envirotechservices com

 

 

TRAE-PRODO008701
Case 3:18-cv-00097-GEC Document 29-3 Filed 11/11/19 Page 74 of 85 Pageid#: 665

On Wed, Jun 18, 2014 at 8:50 AM, Fran Holliday <tholliday(@traefuels.com> wrote:

Vince

Michael and I are using test to practice purchasing items like reqs, PO's etc, but we are not one

of the coordinators. Can you fix this?

   

soe
Fran Holliday
Office Manager
940 205-2440 (office)
540 205-2455 fax)

§40 642-2727 (call)
fholliday@traefuels.com

www iraefuels.com

Michael A, Donaldson
Controller

Trae-Fuels

1376 Fredericks Hall Road
Bumpass, VA 23024

Office: (540) 205-2440 Ext# 102
Mobile: (540) 642-3858

Fax: (540) 205-2455

E-mail: mdonaldson@iraefuels.com

TRAE-PRODO008702
Case 3:18-cv-00097-GEC Document 29-3 Filed 11/11/19 Page 75of 85 Pageid#: 666

EXHIBIT 76
Case 3:18-cv-00097-GEC Document 29-3 Filed 11/11/19 Page 76 of 85 Pageid#: 667

To: Fran Holliday|fholliday@traefueis.com]

Cc: Clayton Walker[cwalker@traefuels.com]; Michelle Mills[mmills@envirotechservices.com]; Kevin
Whyrick{kwhyrick@envirotechservices.com), Gohar Wisefgwise@envirotechservices.com]; John Frink|jfrink@traefuels.com]; Chris
LaRocco[clarocco@envirotechservices.com]

From: Michael Donaldson

Sent: 2014-06-27718:20:47-04:00

Importance: Normal

Subject. RE: Purchase Order - Supplier information

Received: 2014-06-27T 18:20:47-04:00

Hi Fran,

In implementing the new purchase order system we have found that we could not create P.O.'s for two vendors, because the
some data in the supplier master menu under the purchase address info tab was missing (Supplier Name , Del Term and Ship
Via).

As we've created two P.O.'s in the system and had this situation with both vendors, I believe that between you and I we need
to review all the supplier's and make sure they have the correct info. Otherwise, the team can enter and authorize
requisitions, but won't be able to obtain a Purchase Order Number which is really the end result.

As this is a priority, we'll need to sit down on Monday morning and discuss this and work together to ensure the team can
generate purchase orders.

Thanks,

Mike

Michac] A. Donaldson
Controller

Trae-Fuels

1376 Fredericks Hall Road
Bumpass, VA 23024

Office: (540) 205-2440 Ext# 102
Mobile: (540) 642-3858

Fax: (540) 205-2455

E-mail: mdonaldson@traefuels.com

TRAE-PRODOO09060
Case 3:18-cv-00097-GEC Document 29-3 Filed 11/11/19 Page 77 of 85 Pageid#: 668

EXHIBIT 77
Case 3:18-cv-00097-GEC Document 29-3 Filed 11/11/19 Page 78 of 85 Pageid#: 669

To: Beth Aleman[baleman@envirotechservices.com]

Cec: John Frink[Jfrink@traefuels.com]; Fran Holliday[fholliday@traefuels.com]
From: Michael Donaldsen

Sent 2014-08-04T 12:24:14-04:00

Importance: Normal

Subject: Re; Missed Deadline for Insurance Coverage

Received: 2014-08-04T12:24:14-04:00

Beth:

The new hires that were brought on at the end of the month this past week were repeatedly told, both when they had the
insurance options explained to them/when they started. work and afterwards. They were told that they might did not have
their paperwork in and signed up on Paycor that they would not be eligible until September. | informed them, to get us back
to us the next day, as their was a possibility (not guaranteed) that their insurance mi ght be effective by August 1, 2014.

This was reinforced several times to them by both Fran and I, So, the onerous is on the employees to get their paper work
back, enter into Paycor, etc, after they discuss it with their families, etc.

The only way, J can think to try to alleviate this problem (not guaranteed) is not to bring employees on after a certain date of
the month, maybe the 23rd (gives them a week to get back their forms,ete), but that might impair operational planning for
management.

Thanks and have a great day!

Mike

On Mon, Aug 4, 2014 at 11:15 AM, Beth Aleman <baleman@envirotechservices.com> wrote:

Morning,

Onee again we have missed the last day of the month for getting your new employces signed up for insurance. Singed
paperwork is required for health, dental, and vision insurance. Carriers do not accept anything but the completed
documents with signatures, What are you plans for correcting this? My last email on July 28th reminded you of the
deadline.

Beth Aleman pir

Human Resources Manager
EnviroTech Services, Inc
G10 54th Ave, Suite 230
Greeley, CO 80634
970-340-3904

Website: www.envirotechservices.com
Twitter:

@envirotechsvcs
Facebook:

envirotechseryices

 

TRAE-PRODO010198
Case 3:18-cv-00097-GEC Document 29-3

Michael A. Donaldson
Controler

Trae-Fuels

1376 Fredericks Hall Road
Bumpass, VA 23024

Office: (540) 205-2440 Ext# 102
Mobile: (540) 642-3858

Fax: (540) 205-2455

E-mail: mdonaldsontaitraefuels.com

 

Filed 11/11/19 Page 79 of 85

Pageid#: 670

TRAE-PRODO010199
Case 3:18-cv-00097-GEC Document 29-3 Filed 11/11/19 Page 80 of 85 Pageid#: 671

EXHIBIT 78
Case 3:18-cv-00097-GEC Document 29-3 Filed 11/11/19 Page 81 of 85 Pageid#: 672

To: Kevin Whyrick[kwhyrick@ envirotechservices.com]
From; Michael Donaldson

Sent 2014-05-30T 10:49:40-04:00

Importance: Normal

Subject! Re: Mike Donaldson - 2nd Opinion's

Received: 2014-05-30T 10:49:40-04:00

Kevin,

I just wanted to update you that I'll be out of the office, June 10-12, 2014 as T'll be going to Cancer Treatment Center of
America in Philadelphia for an evaluation for 2nd opinion, plus they advise on a lot of other issues nutrition, ete.

On June 23, 2014, T'll be going to Baltimore, MD for an evaluation at John's Hopkins.

These are top of the line treatment centers for my diagnosis and I did learn that if] had of started treatment with the local
doctor, then I would be ruled out of any possible trials that I might qualify for.

It seems like I will have to undertake the dreadful C treatment, which I wish I could avoid, but I guess I'l] have to do it if }
keep the end game in mind. What I understand so far, is that those treatment are once every two weeks, After my last visit
on June 23rd with John's Hopkins then I'll guess I have the appropriate treatment plan to begin by July 1 or sooner.

Again, thanks for the encouragement

Mike
Michael A. Donaldson
Controller

Trae-Fuels

1376 Fredericks Hall Road
Bumpass, VA 23024

Office: (540) 205-2440 Ext# 102
Mobile: (540) 642-3858

Fax: (540) 205-2455

E-mail: mdouaidson@traefuels.com

TRAE-PROD0008176
Case 3:18-cv-00097-GEC Document 29-3 Filed 11/11/19 Page 82 of 85

EXHIBIT 79

Pageid#: 673
Case 3:18-cv-00097-GEC Document 29-3 Filed 11/11/19 Page 83 of 85 Pageid#: 674

To: Michael Donaldson[mdonaldson@traefuels.com]
From: Debby Vannest
Sent: 2014-06-16717;12:59-04:00

Importance: Normal
Subject! Re: How are things going?
Received: 2014-06-167T17:12:59-04:00

Sounds good, Let me know if you have any questions when you go to shop order these.

Thanks,

Debby Vannest

Logistics Analyst

EnviroTech Services Inc| 910 54th Ave, Suite 230 | Greeley CO 80634
Direct Line: 970-395-7735 | Mobile: 970-396-1068 | Fax: 870-345-3959
eMail: dyvannesi@enviroiechservices.com

Website: www. envirotechservices.com

Twitter:

@envirctechsvcs

Facebook:

envirotachservices

FEQYE HELAING PECELE TEROLE FIER EMU ONE

On Mon, Jun 16, 2014 at 1:55 PM, Michael Donaldson <mdonaldson@tracfuels.com> wrote:

 

Hi Debby,
Not yet. [ have some other shop orders to do as well. 1 was away 3 days Jast week for a treatment evaluation in
Philadelphia and got back to work on Friday morning, Meetings, Checks to cut and other things going on,

Hopefully, 1 can get to them tomorrow, as well as shop orders, Clayton was on vacation all last week and he has all the
logs trying to verify and put them together. I stoppled. by his office and he thought he might be done today or early
tomorrow and I informed him that I needed them to update the information in the system.

Thanks and have a great aflernoon!

Mike

On Mon, Jun 16, 2014 at 10:06 AM, Debby Vannest <dvannest@envirotechserviccs.com> wrote:
Were you able to get the bagging production logs entered in IFS?

Thanks,

Debby Vannest

Logistics Analyst

EnviroTech Services Inc [ 910 S4th Ave, Suite 230 | Greeley CO 80634
Direct Line: 976-395-7735 | Mobile: 970-396-1068 | Fax: 970-346-3959
eMail; dvannest@envirolechservices.cam

Website: www envirotechsearvices.com

Twitter:

@envirotechsycs

Facebook:

 

 

envirotechservices

FPECEYE HELEING PEOLLE SHER OVE (HEEB LER OERT

TRAE-PRODO0008626
Case 3:18-cv-00097-GEC Document 29-3 Filed 11/11/19 Page 84 of 85 Pageid#: 675

On Mon, Jun 16, 2014 at 6:55 AM, Michael Donaldson <indonaldsongétr

Debby,

Good to hear from you. I hope that you had a good weekend.

Have a great day!

Mike

On Fri, Jun 13, 2014 at 3:17 PM, Debby Vannest <dyannest@envirotechservices.com> wrote:

Thanks,

Debby Vannest
Logistics Analyst

EnviroTech Services Inc | 910 54th Ave. Suite 230 | Greeiay CO 80634
Direct Line: 970-395-7735 | Mobile: 970-396-1068 | Fax: 970-346-3959

eMail: dvarnest@envirotechservices.cam

Twitler.

envirotechsves

Facebook:

envirotechservices

AECVLE HEL AIG PECLEE DEROUE THER ENERO

Michael A. Donaldson
Controller

Trae-Fueis

1376 Fredericks Hall Road
Burmpass, VA 23024

Office: (540) 205-2440 Ext# 102
Mobile: (540) 642-3858

Fax: (540) 205-2455

E-mail: mdonaldson@traefvels.com

Michael A. Donaldson
Controller

Trac-Fuels
1376 Fredericks Hall Road
Bumpass, VA 23024

aefuels. com> wrote:

Things are going well, thanks for asking.

TRAE-PROD0008627
Case 3:18-cv-00097-GEC Document 29-3 Filed 11/11/19 Page 85 of 85 Pageid#: 676

Office: (340) 205-2440 Ext# 102
Mobile: (540) 642-3858
Fax: (540) 205-2455

E-mail: mdonaldson@itraefuels.com

TRAE-PROD0008628
